Citation Nr: 1018873	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.

In his April 2009 VA Form 9, Appeal to Board of Veterans' 
Appeals, the Veteran requested a hearing before a Veterans 
Law Judge.  However, in a March 2010 telephone communication 
with an RO employee, the Veteran indicated that he was 
withdrawing his request.  Under these circumstances, the 
regulations consider the hearing request to have been 
withdrawn.  38 C.F.R. § 20.704(e) (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative asserts that not all of the 
Veteran's service treatment records may have been obtained.  
In support of its assertion, the representative points out 
that the Veteran was involved in a serious automobile 
accident requiring four months of hospitalization during 
service, but that those records are not in the claims folder.  
The Board notes that there are a couple of entries for an 
automobile accident dated in January 1956 and April 1956, but 
not extensive records expected from a four month 
hospitalization.  Also, the representative observes that 
while there is an examination report at service discharge, 
there is no Report of Medical History.  Because VA is on 
notice that there are records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and must be 
obtained and associated with the claims file.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).



VA afforded the Veteran an examination in November 2007.  In 
opining that the Veteran's current hearing loss was not 
related to service, the examiner cited to the Veteran's 
asserted in-service noise exposure and also his extensive 
post-service noise exposure, to include 48 years in a machine 
shop.  The examiner essentially found that the Veteran's 
extensive occupational noise exposure in civilian life 
outweighed his noise exposure in service.  The Veteran and 
his son have indicated that the examiner was mistaken with 
respect to this fact and asserted that the Veteran worked 
only one year in a machine shop, some of which was on a part-
time basis, and spent about 50 years as a window cleaner with 
little noise exposure.  The Veteran is competent to give 
evidence about what he experienced while in service and after 
service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this respect, the Veteran's son is also competent to state 
his observations of the Veteran.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  See also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  On remand, the Veteran should be 
afforded an examination to determine the etiology of his 
current hearing loss, taking into account his noise exposure 
in service and post-service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Contact the appropriate service 
department and obtain all outstanding 
service treatment records.  Requests 
must continue until the RO determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All efforts 
to obtain these records should be 
documented in the claims folder.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009).

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hearing loss.  
The claims file, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
All indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
hearing loss had its onset during 
service or is related to service, to 
include the Veteran's report of in-
service and post service noise 
exposure.  

A complete rationale for any opinion 
expressed should be provided in a 
legible report.  The examiner should 
address any contrary evidence of 
record. 

3.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, readjudicate the Veteran's claim.  
If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



